Citation Nr: 1821025	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  13-17 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 (2012) for a neurological disability as a result of a bilateral inguinal hernia repair and open umbilical hernia repair performed at a VA medical center in November 2009.

2.  Entitlement to service connection for a chronic acquired psychiatric disorder, to include as secondary to a neurological disability resulting from the bilateral inguinal hernia repair and open umbilical hernia repair.

3.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD), hiatal hernia, and a disorder manifested by H. pylori, to include as secondary to a neurological disability resulting from the bilateral inguinal hernia repair and open umbilical hernia repair and a chronic acquired psychiatric disorder.


4.  Entitlement to service connection for hypertension, to include as secondary to a neurological disability resulting from the bilateral inguinal hernia repair and open umbilical hernia repair and a chronic acquired psychiatric disorder.

5.  Entitlement to service connection for fibromyalgia, to include generalized muscle weakness, to include as secondary to a neurological disability resulting from the bilateral inguinal hernia repair and open umbilical hernia repair and a chronic acquired psychiatric disorder.

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to a neurological disability resulting from the bilateral inguinal hernia repair and open umbilical hernia repair and a chronic acquired psychiatric disorder.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Cherry, Counsel 




INTRODUCTION

The Veteran had active service from April 1969 to January 1971. 

These matters come to the Board of Veterans' Appeals (Board) from October 2011 (1151 claim) and October 2013 (service connection and TDIU claims) rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2012, the Veteran had a hearing before a decision review officer and a copy of that hearing has been associated with the electronic record.

In May 2016, the Veteran and his spouse testified at a hearing held at the RO before the undersigned Veterans Law Judge and a copy of that hearing has been associated with the electronic record. 

In a July 8, 2016, letter, the Board granted a 90-day extension from the date of that letter for the Veteran to submit additional evidence.  That 90-day period has expired.  

In an August 2014 statement, the Veteran indicated that he is claiming service connection for generalized muscle weakness.  A November 2015 deferred rating decision reflects that the claim of entitlement to service connection for generalized muscle weakness is part of the claim of entitlement to service connection for fibromyalgia.  

Various statements reflect that the Veteran is claiming that his psychiatric disorder as secondary to the surgical residuals and that his other disabilities are secondary to the surgical residuals as well as the psychiatric disorder.  

The medical evidence shows a diagnosis of GERD.  The Veteran reported treatment for H. pylori.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issues on appeal include a gastrointestinal disorder manifested by H. pylori.  Though the RO listed the issues of entitlement to service connection for acid reflux and hiatal hernia as separate issues, the Board will be considering all gastrointestinal disorders as one issue for purposes of this appeal.

In a January 2017 rating decision, the RO denied entitlement to service connection for right ilioinguinal nerve damage claimed as a temporary total rating for nerve surgery.  In March 2017, the Veteran's counsel filed a timely notice of disagreement with that denial.  VACOLS shows that the RO still has jurisdiction over that issue and that the statement of the case is currently pending.  As such, the Board will not take jurisdiction of that issue as the RO has not been afforded the opportunity to issue a statement of the case.

In light of the above, the issues are as stated on the first two pages of this decision.

On March 22, 2018, the Board requested an independent medical expert (IME) opinion on the 1151 claim.  On March 23, 2018, the IME doctor prepared a medical opinion.  On March 28, 2018, the Board requested an addendum to that opinion.  On March 29, 2018, the IME doctor prepared an addendum.  As that claim is being granted in full, the Board may proceed with a decision without providing notice of that opinion with no prejudice to the Veteran.

The issue of entitlement to service connection for a back disability as secondary to the residuals of the bilateral inguinal hernia repair and open umbilical hernia repair has been raised by the record in an August 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

All issues except the 1151 claim and entitlement to service connection for a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran underwent a bilateral inguinal hernia repair and open umbilical hernia repair at a VA medical center in November 2009.

2.  The weight of evidence shows that the Veteran has a neurological disability resulting from the bilateral inguinal hernia repair and open umbilical hernia repair.
 
3.  The evidence is in equipoise as to whether the neurological disability was an event not reasonably foreseeable.

4.  The weight of evidence shows that the Veteran has a mood disorder secondary to chronic pain that was caused by the pain from the neurological disability resulting from the bilateral inguinal hernia repair and open umbilical hernia repair.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151  for a neurological disability as a result of a bilateral inguinal hernia repair and open umbilical hernia repair performed at a VA medical center in November 2009 have been met.  38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. §§ 3.102, 3.361 (2017).

2.  The chronic acquired psychiatric disorder was caused by the neurological disability resulting from the bilateral inguinal hernia repair and open umbilical hernia repair.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing law and regulations

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and -  

"(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was - (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable."

In determining whether a veteran has an additional disability, VA compares a veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to a veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in a veteran's additional disability.  Merely showing that a veteran received care or treatment and that a veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused a veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without a veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Since compensation under 38 U.S.C. § 1151 shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a disability for which compensation benefits are being paid under the provisions of 38 U.S.C. § 1151.  See 38 C.F.R. § 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

Entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for a neurological disability as a result of a bilateral inguinal hernia repair and open umbilical hernia repair performed at a VA medical center in November 2009

The Veteran underwent a bilateral inguinal hernia repair and open umbilical hernia repair at a VA medical center in November 2009.  The weight of evidence shows that the Veteran has a neurological disability resulting from the bilateral inguinal hernia repair and open umbilical hernia repair.  The March 2018 IME doctor diagnosed post-operative neuralgia and neuromas related to the procedure.  

There is conflicting medical evidence on whether the neurological disability is an event not reasonably foreseeable.

VA treatment records reflect that the Veteran was informed that the risks of surgery included neuralgia and post-operative pain.  The Veteran signed an informed consent form that notes the risks include post-operative pain, possible damage to the nerves, and injury to the ilioinguinal nerve.

A VA doctor opined in May 2013 that the Veteran had a known side effect of that particular surgery.  The doctor added that the Veteran gave informed consent.

A March 2014 private treatment record reveals that the Veteran's treating doctor opined that the likely ilioinguinal nerve entrapment is not a predictable and foreseeable complication and that the disability is uncommon.

A VA doctor opined in December 2014 that the Veteran had a known side effect of this particular surgery and that he gave informed consent.  The doctor noted that the consent form warned of the dangers of nerve damage.

In the March 22, 2018, medical opinion, the IME doctor stated that the neurological disability is a reasonably foreseeable complication.  In the March 29, 2018, addendum, the IME doctor stated that this complication is not due to an event that is reasonably foreseeable.  The doctor added that a surgeon cannot predict at the time of the initial encounter or surgery whether a patient will develop this complication.

Given the conflicting medical evidence, the Board finds that the evidence is in equipoise as to whether the neurological disability was an event not reasonably foreseeable.  Accordingly, entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for a neurological disability as a result of a bilateral inguinal hernia repair and open umbilical hernia repair performed at a VA medical center in November 2009 is in order.  The benefit sought on appeal is allowed.

Entitlement to service connection for a chronic acquired psychiatric disorder, to include as secondary to a neurological disability resulting from the bilateral inguinal hernia repair and open umbilical hernia repair

VA treatment records reveal a diagnosis of a mood disorder secondary to chronic pain with the pain being caused by the neurological disability resulting from the bilateral inguinal hernia repair and open umbilical hernia repair.  The Board is granting compensation benefits under the provisions of 38 U.S.C. § 1151 for the neurological disability resulting from the bilateral inguinal hernia repair and open umbilical hernia repair.  

The weight of evidence shows that the Veteran has a mood disorder secondary to chronic pain that was caused by the pain from the neurological disability resulting from the bilateral inguinal hernia repair and open umbilical hernia repair.  Therefore, service connection for a chronic acquired psychiatric disorder by means of causation is in order.  38 U.S.C. §§ 1110, 5107.


ORDER

Entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 for a neurological disability as a result of a bilateral inguinal hernia repair and open umbilical hernia repair performed at a VA medical center in November 2009 is granted.

Entitlement to service connection for a chronic acquired psychiatric disorder as secondary to a neurological disability resulting from the bilateral inguinal hernia repair and open umbilical hernia repair by way of causation is granted.


REMAND

The Veteran should undergo examinations to determine his functional impairment from the neurological and psychiatric disabilities.  Moreover, VA medical opinions are necessary to determine whether the various disorders are secondary to the neurological and psychiatric disabilities, to include whether the erectile dysfunction is related to taking medications for the neurological disability.

A January 2017 VA treatment record reveals that the Veteran reported that his pain was completely gone since corrective surgery in December 2016.  The doctor noted that there was still some post-operative discomfort.  The AOJ should ask the Veteran to provide any employment information from 2017 to the present.

In his June 2013 claim, the Veteran reported that he was treated for acid reflux at the Iowa City VA Medical Center in approximately 1983, the Denver VA Medical Center in approximately 1985, and a VA facility in Fort Lauderdale, Florida in approximately 1992 or 1993.  The RO should attempt to obtain records from these facilities as well as any additional records from the Asheville VA Medical Center and Franklin community-based outpatient clinic from November 2015 to September 2016 and from January 2017 to the present.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify all treatment for his neurological disorder as a residual of VA surgery, psychiatric disorder, gastrointestinal disorder, hypertension, fibromyalgia, and erectile dysfunction, and any other disabilities pertaining to his claim for TDIU.  Regardless of his response, attempt to obtain all records from the Iowa City VA Medical Center from 1982 to 1984, the Denver VA Medical Center from 1984 to 1986, and a VA facility in Fort Lauderdale, Florida from 1991to 1994.  Obtain any additional records from the Asheville VA Medical Center and Franklin community-based outpatient clinic from November 2015 to September 2016 and from January 2017 to the present.

2.  The AOJ should ask the Veteran to complete a new VA Form 21-8940 (veteran's application for increased compensation based on unemployability) and provide income and employment information from 2017 to the present.

3.  After the development in 1 and 2 is completed, schedule the Veteran for examinations to determine the severity of the service-connected psychiatric and neurological disorders and the nature and severity of the gastrointestinal disorder, hypertension, fibromyalgia, and erectile dysfunction.  The electronic claims folder is to be made available to the examiners to review.  The examiners are to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to the psychiatric disorder, the neurological disability resulting from the bilateral inguinal hernia repair and open umbilical hernia repair, a gastrointestinal disorder, hypertension, fibromyalgia or any other disability manifested by generalized muscle weakness, and erectile dysfunction.  

An examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) any current gastrointestinal disorder, to include GERD, hiatal hernia, and any disability manifested by H. pylori, was (1) caused by or (2) aggravated by the service-connected neurological disability resulting from the bilateral inguinal hernia repair and open umbilical hernia repair.

If the medical provider finds that a gastrointestinal disorder was aggravated by the service-connected neurological disability resulting from the bilateral inguinal hernia repair and open umbilical hernia repair, then the examiner should quantify the degree of aggravation.

An examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) any current gastrointestinal disorder, to include GERD, hiatal hernia, and any disability manifested by H. pylori, was (1) caused by or (2) aggravated by the service-connected chronic acquired psychiatric disorder.

If the medical provider finds that a gastrointestinal disorder was aggravated by the service-connected chronic acquired psychiatric disorder, then the examiner should quantify the degree of aggravation.

An examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the hypertension was (1) caused by or (2) aggravated by the service-connected neurological disability resulting from the bilateral inguinal hernia repair and open umbilical hernia repair.

If the medical provider finds that the hypertension was aggravated by the service-connected neurological disability resulting from the bilateral inguinal hernia repair and open umbilical hernia repair, then the examiner should quantify the degree of aggravation.

An examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) the hypertension was (1) caused by or (2) aggravated by the service-connected chronic acquired psychiatric disorder.

If the medical provider finds that hypertension was aggravated by the service-connected chronic acquired psychiatric disorder, then the examiner should quantify the degree of aggravation.

An examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) any current diagnosis of fibromyalgia or any other disability manifested by generalized muscle weakness was (1) caused by or (2) aggravated by the service-connected neurological disability resulting from the bilateral inguinal hernia repair and open umbilical hernia repair.

If the medical provider finds that any current diagnosis of fibromyalgia or any other disability manifested by generalized muscle weakness was aggravated by the service-connected neurological disability resulting from the bilateral inguinal hernia repair and open umbilical hernia repair, then the examiner should quantify the degree of aggravation.

An examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) any current diagnosis of fibromyalgia or any other disability manifested by generalized muscle weakness was (1) caused by or (2) aggravated by the service-connected chronic acquired psychiatric disorder.

If the medical provider finds that any current diagnosis of fibromyalgia or any other disability manifested by generalized muscle weakness was aggravated by the service-connected chronic acquired psychiatric disorder, then the examiner should quantify the degree of aggravation.

An examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) erectile dysfunction was (1) caused by or (2) aggravated by the service-connected neurological disability resulting from the bilateral inguinal hernia repair and open umbilical hernia repair, to include taking medications to treat that neurological disorder.

If the medical provider finds that erectile dysfunction was aggravated by the service-connected neurological disability resulting from the bilateral inguinal hernia repair and open umbilical hernia repair, then the examiner should quantify the degree of aggravation.

An examiner should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) erectile dysfunction was (1) caused by or (2) aggravated by the service-connected chronic acquired psychiatric disorder.

If the medical provider finds that erectile dysfunction was aggravated by the service-connected chronic acquired psychiatric disorder, then the examiner should quantify the degree of aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, an examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, the RO must readjudicate the issues on appeal, with consideration of all evidence of record.  The RO should readjudice the TDIU after all ratings and effective dates have been assigned for the neurological disability and psychiatric disorder.  If any benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


